Citation Nr: 1143322	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969 and from September 1971 to October 1978 and in the Army National Guard of Arizona and Ready Reserves during multiple periods from 1969 to 1997.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and his spouse testified in support of this claim before the undersigned Acting Veterans Law Judge at the RO in August 2006.  In January 2007 and June 2010, the Board remanded this claim to the RO via the Appeals Management Center in Washington, D.C. 


FINDINGS OF FACT

1.  A heart disorder is not related to active service.  

2.  Cardiovascular-renal disease, including hypertension, did not manifest to a compensable degree within a year of the Veteran's discharge from active service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103.

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on the claim by letters dated in August 2005, March 2006, January 2007, February 2008, May 2009, December 2009, June 2010 and August 2010.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  Some of the VCAA notice letters were sent to the Veteran after the RO initially adjudicated his claim and are therefore untimely.  However, the RO cured this timing defect in June 2011, when it reconsidered the Veteran's claim in a supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2010).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associate with the claims file all evidence the Veteran identified as being pertinent to his claim, including active service and post-service treatment records and records from the Social Security Administration (SSA).  The latter includes reports signed by Dr. Patel who initially responded unfavorably to a record request from VA.  The RO also afforded the Veteran a VA examination, during which an examiner addressed the etiology of the Veteran's heart disorder.  

II.  Analysis

The Veteran is seeking a grant of service connection for a heart disorder.  According to written statements submitted during the course of this appeal, including in February 2006, April 2010 and September 2011, a physician first diagnosed the Veteran with a heart disorder while he was serving with the National Guard, but the Veteran had multiple episodes of elevated blood pressure while on active duty.  The representative contends that the VA examiner's seemingly conflicting January 2010 addendum opinion supports a finding that the Veteran's current heart disorder is related to the elevated blood pressure readings noted during active service.

According to the Veteran's and his spouse's hearing testimony presented in August 2006, during his second tour of active duty from 1971 to 1978, the Veteran received treatment, including pills, for hypertension and high cholesterol.  He recalls one occasion when his blood pressure was 180/90 and an examiner told him that that was a little high (borderline hypertension) and likely the cause of his reported headaches.  He also recalls joining the National Guard a year and a half later, at which time his hypertension was still borderline, but the examiner did not note that on his entrance physical.  Allegedly, approximately two years prior to leaving the National Guard, he experienced chest pains while training with a gas mask and underwent private testing that showed that something was wrong; eventually a physician diagnosed coronary artery disease.  He contends that later, during a Medical Board proceeding, a National Guard doctor told him, but did not write down, that the coronary artery disease was related to the hypertension.  A couple of months later, the Veteran underwent heart surgery (quadruple bypass).  The Veteran asserts that, since then, he has continued to receive treatment for hypertension and coronary artery disease, which he believes initially manifested in the 1970s, during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2010).

Active military, naval, or air service includes active duty, any period of active duty for training (ADCUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated by the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated by the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be presumed for certain chronic conditions, including arteriosclerosis and cardiovascular-renal disease, which includes hypertension, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Hypertensive vascular disease (hypertension and isolated systolic hypertension) is considered 10 percent disabling when the diastolic pressure is predominantly 100 or more, the systolic pressure is predominantly 160 or more, or continuous medication is needed to control the hypertension with a history of diastolic pressure of predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

In this case, post-service medical documents, including treatment records from the Good Samaritan Regional Medical Center (dated from 1996), Maryvale Samaritan Medical Center (dated from 1995), Arcadia Family Clinic (dated from 2005), Maricopa Medical Center (dated from 2005), St. Luke's Medical Center (dated from 2005), and Pioneer Cardiovascular Consultants, P.C. (dated from 2005), a report of VA examination conducted in November 2009 and an addendum report dated in January 2010, confirm that that Veteran currently has a heart condition variously diagnosed as atherosclerotic heart disease, essential vascular hypertension, and coronary artery disease.  The question is thus whether this condition is related to the Veteran's active service, or manifested to a compensable degree within a year of his discharge from active service.  

As previously indicated, the Veteran served on active duty from July 1967 to July 1969 and from September 1971 to October 1978.  According to his active duty treatment records, during these time periods, the Veteran did not report any cardiac complaints.  In addition, no medical professional diagnosed heart disease or hypertension or prescribed medication for the latter condition, borderline or otherwise.  Blood pressure readings taken during these time periods include: 130/80 (July 1967), 138/72 (May 1969), 130/88 (August 1971), 132/86 (April 1974), 130/88 (June 1974), 134/82 (February 1975), 138/100 (March 1975), 120/60, 114/80, 124/76 and 128/90 (May 1975), 110/72 (June 1975), 122/82 (September 1975), 126/84 (July 1976), 110/70 (September 1976), and 134/78 (September 1978).  On occasion, including in March 1975, the Veteran reported headaches and was prescribed Propoxyphene and Fiorinal, pain medications, for those headaches, not medication for hypertension.  

Thereafter, in August 1981, during an enlistment physical with the National Guard, an examiner noted a blood pressure reading of 138/88, but did not diagnose hypertension, borderline or otherwise. 

In December 1995, the Veteran had an abnormal stress echo study that revealed stress-induced ischemia.  This finding necessitated cardiac catheterization, which demonstrated significant atherosclerotic heart disease and calcification of the proximal of the right and left coronary systems.  The Veteran then underwent multi-vessel bypass grafting for severe coronary artery disease and post-surgery, he was placed on medication.   

In March 1996, he twice presented to Maryvale Medical Center with chest pain that reportedly developed during the prior month.  A physician noted that the Veteran had a known history of hypertension.  Testing revealed no abnormalities.  A stress test conducted in February 1997 also revealed no abnormalities.  

In July 2005, the Veteran reported chest pain that began when he was sitting and doing nothing.  Testing revealed a myocardial infarction, prompting, in part, cardiac catheterization.  In August 2005, the Veteran again reported chest pain.  Testing revealed, in part, a large fusiform aneurysm of the abdominal aorta.  This finding necessitated repair and hospitalization for in excess of one month.  

Since then, the Veteran has continued to receive treatment, including stent placements, for his heart disorder and, effective July 2005, SSA found him disabled due primarily to ischemic heart disease and secondarily to residuals of the repaired aneurysm.

According to these medical records, no physician diagnosed the Veteran with hypertension prior to 2005, or more specifically, when he was serving on active duty.  The Veteran does not allege otherwise and in fact admits the diagnosis was rendered while he was serving in the National Guard.  The record conflicts regarding the exact dates of the Veteran's National Guard service and, with regard to that matter, the Veteran has been vague, both to VA, including on his application and during the hearing, and with medical providers, including the VA examiner.  Such dates need not be determined, however.  The Veteran does not allege that the diagnosis was rendered during a period of ACDUTRA and, in the absence of a hypertension-caused cardiac event, would not be entitled to service connection for hypertension during a period of INACDUTRA (it's a disease, not an injury).  

One medical professional, a VA examiner, has addressed whether the hypertension initially manifested during active service or to a disabling degree within a year thereof.  In November 2009, he too expressed confusion as to when the Veteran served on active duty and in the National Guard and indicated that, even upon questioning of the Veteran, could not determine the service chronology.  He nonetheless acknowledged elevated blood pressure readings dating back 25 years, thought to have been recorded during National Guard service, and indicated that they represented borderline blood pressure.  He did not indicate that they represented hypertension that had manifested to a compensable degree.  In an addendum opinion dated in January 2010, he elaborated by specifically listing the elevated readings, all of which but one was recorded during active duty, the other noted in a report of enlistment into the National Guard in 1981.  Neither these readings, nor the additional ones noted above and also dated during active duty meet the criteria for establishing 10 percent disabling hypertension under Diagnostic Code 7171.  In fact, only one, that which was dated in March 1975 (138/100), includes a diastolic reading of at least 100 or a systolic reading of at least 160.  

The VA examiner also addressed whether the Veteran's atherosclerotic or coronary artery disease is related to active duty, including the elevated blood pressure readings.  He reviewed the cardiac history in the claims file, diagnosed arteriosclerotic cardiovascular disease post coronary bypass, angioplasty and stents, and essential vascular hypertension, uncomplicated until 1999, noted the absence of a diagnosis of heart disease during active service, and also noted the absence of evidence of hypertensive cardiovascular disease and septal or ventricular enlargement.  Based largely on the latter, he ruled out a relationship between the arteriosclerotic cardiovascular disease and hypertension.  He specifically found that it is less likely than not that the two are related.   

As the Veteran's representative has pointed out, in his report, the VA examiner appears to link the Veteran's hypertension to service, but then rules out such a relationship.  Indeed, in concluding, the VA examiner indicates that the Veteran had no "arteriosclerotic cardiovascular disease, but only hypertension during the time of active military service with the caveat that the Veteran following active service had been in the National Guard intermittently."  He explained that the chronology of service is unclear and that, if it were to become clear, his opinion regarding the onset of the arteriosclerotic cardiovascular disease might change to mirror his opinion regarding the onset of the hypertension "while in active military service while in the National Guard".     

Despite this imprecise, inconcise, confusing and seemingly conflicting opinion, the VA examiner was very clear regarding the blood pressure readings on which he was basing his opinion.  As noted above, according to Diagnostic Code 7101, these readings are not indicative of disabling hypertension and the examiner did not so find.  The last sentence of the prior paragraph makes clear that, contrary to regulations, the examiner is considering National Guard service active military service and relating the hypertension to that service, not to active duty.  As previously indicated, it is considered such only in certain circumstances, which are not present in this case.   

The Veteran's assertions therefore represent the only evidence of record linking his hypertension and/or heart disease to active service and diagnosing his in-service elevated blood pressure readings as hypertension.  The Veteran is competent to report and describe headaches or chest pain he had in service and pills he took therefor as both are capable of lay observation.  However, he does not possess a recognized degree of medical knowledge to diagnose hypertension or heart disease, to link either of these conditions to his active duty, including the elevated blood pressure readings, or to identify the pills as indicated for hypertension.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

He is also competent to report chest pains while participating in INACDUTRA; however, there is no evidence in the claims file indicating that those particular chest pains resulted in a qualifying cardiac event that would allow for service connection during such a period of training.  

There is simply no competent evidence in this case relating the Veteran's heart disorder to active service, or establishing that cardiovascular-renal disease manifested to a compensable degree within a year of the Veteran's discharge therefrom.  In the absence of such evidence, the Board concludes that a heart condition was not incurred in or aggravated by such service and may not be presumed to have been so incurred.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for a heart disorder is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


